Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Wayne Trice appeals the district court’s order dismissing his 42 U.S.C, § 1983 (2012) complaint without prejudice for failure to comply with its prior order. See Fed. R. Civ. P. 41(b). We review a district court’s 'dismissal under Rule 41(b) for abuse of discretion. Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989). We have reviewed the record and find no abuse of discretion. Accordingly, we affirm for the reasons stated by the district court. Trice v. Segura, No. 1:16-cv-00724-GBL-MSN (E.D. Va. Oct. 4, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED